39 F.3d 1196
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Bernabe v. JARDIN, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 94-3365.
United States Court of Appeals, Federal Circuit.
Oct. 7, 1994.

Before NEWMAN, PLAGER, and LOURIE, Circuit Judges.
PAULINE NEWMAN, Circuit Judge.


1
Mr. Bernabe V. Jardin appeals the decision of the Merit Systems Protection Board, Docket No. SE0831940415-I-1, holding that his appeal is premature because the Office of Personnel Management has not yet issued a final reconsideration decision.  The Board takes note that Mr. Jardin has requested such reconsideration.  No reason has been shown for the Board to assert jurisdiction pending that decision.  Thus the Board correctly dismissed the appeal as premature.  We affirm the decision of the Board.